IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARGARET NELSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1181

DEPARTMENT OF HEALTH/
STATE OF FLORIDA, and
DIVISION OF RISK
MANAGEMENT,

     Respondents.
___________________________/


Opinion filed July 8, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

David C. Wiitala of Wiitala & Contole, P.A., North Palm Beach, for Petitioner.

Jerry K. McKim of Wyland & Tadros LLP, West Palm Beach, for Respondents.




PER CURIAM.

      DENIED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.